Title: To James Madison from David Humphreys, 29 June 1801 (Abstract)
From: Humphreys, David
To: Madison, James


29 June 1801, Madrid. No. 280. Acknowledges Lincoln’s dispatch of 17 Mar. Reports that, pursuant to it, he visited Spanish court and announced his departure. Notes he then conveyed president’s sentiments regarding Yrujo, reiterated the American proposal of a commission to decide on claims of U.S. citizens against Spanish government, and repeated his observations, as he had done on all convenient occasions, “on the impolicy of the cession of Luissiania by Spain to France, according to the desire of all the different Governments which have successively existed in the latter, since the commencement of its Revolution. For it has been supposed that a change in the dispositions on this question may take place by the final arrangement, in consequence of the giving of Ships & money to France by Spain or from other causes.” Reports in postscript refusal of France to accept Spanish-Portuguese peace terms.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 5). 7 pp.; docketed by Wagner as received 11 Dec.


